993 F.2d 1540
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Calvin Alonzo MCLAURIN, Defendant-Appellant.
No. 93-6084.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  John A. MacKenzie, Senior District Judge.  (CR-88-21-NN)
Calvin Alonzo McLaurin, Appellant Pro Se.
Robert Edward Bradenham, II, Assistant United States Attorney, Norfolk, Virginia; Robert Bullington Wilson, V, Commonwealth's Attorney's Office, Hampton, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Calvin Alonzo McLaurin appeals from the district court's order denying his motion for modification of his sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. McLaurin, No. CR-88-21-NN (E.D. Va.  Jan. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED